LABARGA, J.
We have for review Francis v. State, 22 So.3d 788 (Fla. 3d DCA 2009), in which the Third District Court of Appeal cited as controlling authority the Second District Court of Appeal’s decision in Zeigler v. State, 18 So.3d 1239 (Fla. 2d DCA 2009). Zeigler was stayed pending this Court’s decision in State v. Montgomery, 39 So.3d 252 (Fla.2010), and we subsequently quashed and remanded Zeigler for reconsideration in light of Montgomery. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
Based on the district court’s reliance on Zeigler in the present case, we accept jurisdiction and grant the petition for review. The decision under review is quashed, and this matter is remanded to the Third District Court of Appeal for reconsideration *238upon application of our decision in Montgomery.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, and PERRY, JJ., concur.